DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/14/2020 was filed before the first action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Jiao (2019/0081275) in view of Kashiwazaki et al. (US Pat. 5,552,192) and Miyamoto et al. (2019/0157304) and Cha et al. (2008/0261129).					Re claim 1, Jiao teaches a method for manufacturing an encapsulation structure of an organic light emitting display device (Figs. 1-6), comprising: 					a step S10 of providing an organic light emitting portion (1081, 1082, 1083), wherein the organic light emitting portion includes a red subpixel (1081), a green subpixel (1082), and a blue subpixel (1083); 								a step of S20 of forming a first encapsulation layer (202) on the organic light emitting portion (1081, 1082, 1083), wherein the first encapsulation layer (202) includes a red subpixel region (1081), a green subpixel region (1082), and a blue subpixel region (1083), respectively corresponding to the red subpixel (1081), the green subpixel (1082), and the blue subpixel (1083) of the organic light emitting portion (1081, 1082, 1083); 												a step S30 of forming a red color filter (2031), a green color filter (2032), and a blue color filter (2033) respectively in the red subpixel region (1081), the green subpixel region (1082), and the blue subpixel region (1083) of the first encapsulation layer (202) by inkjet printing [17]; 											a step S50 of forming a planarization layer (205) on the first encapsulation layer (202), the red color filter (2031), the green color filter (2032), and the blue color filter (2033); 												a step S60 of forming a second encapsulation layer (204) on the planarization layer (205).											
Jiao does not explicitly teach a step S40 of irradiating the red color filter, the green color filter, and the blue color filter with ultraviolet light to cure the red color filter, the green color filter, and the blue color filter; a step S70 of coating a light shielding 
Kashiwazaki teaches a step of irradiating a color filter with ultraviolet light to cure the color filter (Col. 2, lines 24-39).
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify Jiao as taught by Kashiwazaki since all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to a skilled artisan at the time the invention was made.
Jiao in view of Kashiwazaki remain explicitly silent to a step S70 of coating a light shielding layer on the second encapsulation layer, wherein the light shielding layer includes polyimide; and a step S80 of etching the light shielding layer to form a plurality of holes, wherein the holes correspond to positions of the red subpixel region, the green subpixel region, and the blue subpixel region by photolithography.
Miyamoto teaches a display device wherein a light shielding layer is formed in a lattice pattern to surround each of the red pixels, the green pixels and the blue pixels [51].
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify Jiao in view Kashiwazaki as taught by Miyamoto since all claimed elements were known in the prior art and one 
Jiao in view Kashiwazaki and Miyamoto remain explicitly silent to wherein the light shielding layer includes a polyimide and etched by photolithography.				Cha teaches a method wherein a light-shielding layer is formed of a photosensitive polyimide, and exposed and developed in a predetermined shape using a photolithography process [49].
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify Jiao in view Kashiwazaki and Miyamoto as taught by Cha since all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to a skilled artisan at the time the invention was made.
Re claim 2, Jiao in view Kashiwazaki and Miyamoto and Cha teaches the manufacturing method as claimed in claim 1, wherein material of the first encapsulation layer (202, Jiao) and the second encapsulation layer (204, Jiao) is SiN ([39], Jiao).
Re claim 3, Jiao in view Kashiwazaki and Miyamoto and Cha teaches the manufacturing method as claimed in claim 2, wherein the step S20 includes a step of forming the first encapsulation layer (202, Jiao) on the organic light emitting portion by chemical vapor deposition ([55], Jiao); and 								the step 60 includes a step of forming the second encapsulation layer (204, Jiao) on the planarization layer (205) by chemical vapor deposition ([59], Jiao).		Re claim 4, Jiao in view Kashiwazaki and Miyamoto and Cha teaches the manufacturing method as claimed in claim 1, wherein the step S50 includes a step of forming a transparent planarization layer ([39-40], Jiao) on the first encapsulation layer (202, Jiao), the red color filter, the green color filter, and the blue color filter by inkjet printing ([17], Jiao).
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Jiao (2019/0081275) in view of Miyamoto et al. (2019/0157304).		
Re claim 5, Jiao teaches an organic light emitting display device (Figs. 1-6) comprising: 													an organic light emitting portion (1081, 1082, 1083) including a red subpixel (1081), a green subpixel (1082), and a blue subpixel (1083); 						an encapsulation structure (20) disposed to cover the organic light emitting portion (1081, 1082, 1083), and including: 								a first encapsulation layer (202) disposed on the organic light emitting portion (1081, 1082, 1083), and including a red subpixel region (1081), a green subpixel region (1082), and a blue subpixel region (1083), respectively corresponding to the red subpixel (1081), the green subpixel (1082), and the blue subpixel (1083) of the organic light emitting portion (1081, 1082, 1083); 							a red color filter (2031), a green color filter (2032), and a blue color filter (2033) respectively formed in the red subpixel region (1031), the green subpixel region (1032), and the blue subpixel region (1033) of the first encapsulation layer (202); 				a planarization layer (205) disposed on the first encapsulation layer (202), the red color filter (2031), the green color filter (2032), and the blue color filter (2033); 	
Miyamoto teaches a display device wherein a light shielding layer is formed in a lattice pattern to surround each of the red pixels, the green pixels and the blue pixels [51].
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify Jiao as taught by Miyamoto since all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to a skilled artisan at the time the invention was made.
Re claim 6, Jiao in view of Miyamoto teaches the organic light emitting display device as claimed in claim 5, wherein material of the first encapsulation layer (202, Jiao) and the second encapsulation layer (204, Jiao) is SiN ([39], Jiao).
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Jiao (2019/0081275) in view of Miyamoto et al. (2019/0157304).			
Re claim 7, Jiao teaches an encapsulation structure (20, Figs. 1-6) for an organic light emitting display device (10, Figs. 1-6), wherein an organic light emitting portion (1081, 1082, 1083) of the organic light emitting display device includes a red subpixel (1081), a green subpixel (1082), and a blue subpixel (1083), and the 
Miyamoto teaches a display device wherein a light shielding layer is formed in a lattice pattern to surround each of the red pixels, the green pixels and the blue pixels [51].
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify Jiao as taught by Miyamoto since all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their 
Re claim 8, Jiao in view of Miyamoto teaches the encapsulation structure as claimed in claim 7, wherein material of the first encapsulation layer (202, Jiao) and the second encapsulation layer (204, Jiao) is SiN ([39], Jiao).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM S BOWEN whose telephone number is (571)272-3984. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ADAM S BOWEN/Examiner, Art Unit 2897                                                                                                                                                                                                        
/Karen Kusumakar/Primary Examiner, Art Unit 2897                                                                                                                                                                                                        12/17/21